47 So. 3d 962 (2010)
NEXT FILTRATION TECHNOLOGIES, INC., etc., Appellant,
v.
MELSTREAM INDUSTRIES, INC., et al., Appellees.
No. 3D09-2930.
District Court of Appeal of Florida, Third District.
November 17, 2010.
Davis & Giardino and Wayne T. Hrivnak, West Palm Beach; Weiss, Handler, Angelos & Cornwall and William J. Berger, Boca Raton, for appellant.
Stephen E. Tunstall, Miami, for appellees.
Before GERSTEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Next Filtration Technologies, Inc. ("Next Filtration") appeals from summary judgments entered in favor of Luis M. Perez ("Perez") and Melstream Industries, Inc. ("Melstream"). We affirm the Perez judgment, and dismiss the appeal from the Melstream judgment.
First, we find that Next Filtration's claims against Perez are barred by the economic loss rule. See Hotels of Key Largo, Inc. v. RHI Hotels, Inc., 694 So. 2d 74 (Fla. 3d DCA 1997). Thus, the trial court properly entered summary judgment in favor of Perez.
Next, the record reveals that several claims against Melstream, as well as Melstream's counterclaim against Next Filtration, remain pending below. These claims are interrelated with the claims resolved by the partial summary judgment. Therefore, this Court lacks jurisdiction to review the partial summary judgment in favor of Melstream. See S.L.T. Warehouse Co. v. Webb, 304 So. 2d 97, 99 (Fla.1974).
Accordingly, we affirm the judgment entered in favor of Perez, and dismiss, without *963 prejudice, the appeal from the partial summary judgment granted to Melstream.
Affirmed in part, and dismissed in part.